Deen, Presiding Judge.
The appellant, Alexander Johnson, was convicted of two counts of aggravated assault, stemming from an incident when he shot his wife five times and his sister-in-law once. This pro se appeal was docketed in this court on October 5, 1988. The appellant’s brief and enumeration of errors were due on October 25, 1988. No filing has been made, but we nevertheless decline to dismiss this pro se appeal of a criminal defendant. See Conyers v. State, 183 Ga. App. 591 (359 SE2d 454) (1987).
We have thoroughly reviewed the record and transcript on appeal and find no reversible error. The evidence authorized a rational trier of fact to find Johnson guilty of two counts of aggravated assault beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Birdsong and Benham, JJ., concur.